OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with so much of the opinion of Presiding Justice A. Franklin Mahoney as found plaintiff Dufur was entitled to judgment against defendants Bowling Green Lanes, Inc., Lutz and Wilson (101 AD2d 319). The issue of apportionment between defendant Lavin and the remaining defendants is not before us on this appeal (see, 63 NY2d 894), but inasmuch as plaintiff Dufur’s right to recover has been affirmed, he may enter a separate judgment thereon, moving before Trial Term to sever the cross claims if he is so advised, and seek satisfaction of it from one or all of defendant joint tort-feasors (CPLR 1404; Kelly v Long Is. Light. Co, 31 NY2d 25, 30; see generally, 1 NY PJI2d, at 612 et seq.).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
Order affirmed, with costs, in a memorandum.